Citation Nr: 1235531	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The appellant served in the Mississippi and Tennessee Army National Guard (ARNG) from February 1957 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2009, the appellant testified before a Decision Review Officer of the RO.  In October 2011, the appellant testified before the undersigned Veterans Law Judge (VLJ) via videoconference transmission.  Transcripts for both hearings are associated with the claims folder.

In February 2012, the Board referred this case for medical expert opinion with the Veterans Health Administration (VHA).  The opinion was written in March 2012.  In April 2012, the appellant was provided a copy of this opinion with an opportunity to present further argument and/or evidence.  Thereafter, the appellant provided further argument in support of his claims and waived RO review of his argument.

A review of the Virtual VA electronic storage system reveals no additional documents pertinent to this appeal.


FINDINGS OF FACT

1.  The appellant's currently diagnosed bilateral sensorineural hearing loss disability first manifested after his ARNG service, and is not causally related to acoustic trauma during his ARNG service.

2.  The appellant's tinnitus first manifested after his ARNG service, and is not causally related to acoustic trauma during his ARNG service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385, 3.307, 3.309 (2011).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to establish his entitlement to service connection for bilateral sensorineural hearing loss and tinnitus.  He generally asserts that his current bilateral hearing loss and tinnitus disabilities result from noise exposure during his active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the ARNG.  He describes two incidents of being in close proximity to acoustic trauma which resulted in a temporary decrease in hearing acuity which never returned to normal.  He also alleges the onset of ear ringing which remained chronic since the first event.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

With respect members of the ARNG, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d)(4).  Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).

Service connection will also be presumed for certain chronic diseases, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology. 

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The appellant served in the Mississippi and Tennessee ARNG from February 1957 to June 1965.  He reports in-service noise exposure related to rifle training, working near construction equipment, and supplying ammunition to an artillery unit on a firing range which included Howitzer guns.  He was not issued hearing protection.  He recalls two incidents of loud noise exposure while firing weapons, such as 75 mm and 105 mm recoilless rifles, which lead to a loss of hearing that lasted for 10 to 14 days.  He recalls regaining his hearing, but not to the same level as before the noise trauma.

The appellant served with the Mississippi ARNG from February 1957 to July 1959.  His enlistment examination documented 15/15 hearing to whispered voice bilaterally.  It was noted that audiometry was "Not Required."  He had a military occupational specialty (MOS) as a loader (tank).

The appellant served with the Tennessee ARNG from July 1959 to October 1961.  He entered with an MOS of supply clerk.  He had been employed for over 1 year as a tire recapper.  See DD Form 4 dated July 1959; Report of Medical History dated July 1959.  On his enlistment examination, the appellant stated in his own words that "I think my present health is excellent."  He specifically denied a history of ear trouble.  On examination, the appellant demonstrated 15/15 hearing to whispered voice test bilaterally.  It was noted that audiometry was "Not Required."  The appellant was assessed with a normal clinical evaluation of the ears.

The appellant's service personnel records (SPRs) later reflect that he served with the 3rd Howitzer Battalion.  Upon separation, the appellant had a civilian occupation as a salesman for home furnishings.  See NGB Form 22 dated October 1961.  

The appellant then served again with the Mississippi ARNG from October 1961 to June 1965.  He had an MOS of panel bridge in the 157th Engineer Company.  On his October 1961 enlistment examination, the appellant stated in his own words that "I am now in excellent health condition."  He denied a history of ear trouble, but did report a past history of mumps, whooping cough, asthma and sinusitis during over exposure, adverse reaction to penicillin drugs, and having boils during childhood.  On examination, the appellant demonstrated 15/15 hearing to whispered voice test bilaterally.  It was noted that audiometry was "Not Required."  The appellant was assessed with a normal clinical evaluation of the ears.  He left service with an MOS of construction foreman.

Overall, the available service treatment records (STRs) do not include any actual audiometric data.  There is no lay or medical evidence of decreased hearing acuity and/or tinnitus.  

The appellant first filed a claim of service connection for hearing loss and tinnitus in November 2008.  He claimed that bilateral hearing loss and tinnitus began in "1959."  He did not list any prior treatment for either disability.

In statements received in July 2009, the appellant reported the onset of hearing problems during his ARNG service.  He experienced his first incident with infantry training at summer camp in approximately 1957 with a 75 mm. recoilless rifle and 105mm gun.  He had a temporary decrease in hearing which returned in about 10 days, but his hearing was not as perfect as before.  His sergeant had not noticed any blood coming from his ears.  The second incident occurred at Ft. Steward, GA, in approximately 1958 when driving a truck which delivered ammunition for 155 Howitzers to the firing line.  He attributed his current hearing disability to his unprotected noise exposure during his 9 years of ARNG service.

The appellant then listed his occupations since high school and college, all of which consisted of salesman positions involving furniture, appliances, insurance, fabrics, mobile homes, health and beauty aids, oilfield equipment, food, picture frames, and high pressure cooling systems.  He was currently working part-time as an unarmed security officer for a museum.  His hobbies included fishing, golf, playing acoustic bass fiddle, and singing.

At an RO hearing in October 2009, the appellant reported enlisting in the National Guard while a senior in high school.  Upon graduation, he worked for a furniture store and continued for the most of his life in sales positions.  He testified that all of his civilian occupations involved "soft noises."  The appellant again reiterated experiencing temporary hearing loss on two occasions.  After the first incident, he had experienced a constant ringing in his ears, which sounded like locusts, which in the beginning he thought would "drive me crazy" but he learned to adjust.  After the second incident, he sought dispensary treatment and was told that his hearing would probably come back which it did, to some degree, but his hearing became progressively worse afterwards.  The appellant further described military noise exposure from driving trucks, and supervising construction projects involving hammer and nail-type construction.

The appellant was afforded VA audiology examination in March 2010.  At that time, he reported hearing difficulty since 1957-58.  He had a family history of hearing loss with his father having hearing loss.  He reported the onset of tinnitus, described as "ringing" and/or "locust" sound, following summer camp training as a gunner on the recoilless rifle in 1957 or 1958.  As a civilian, the appellant worked numerous jobs mostly as a salesman, but he did have three job positions with occasional noise exposure.  He worked 5 years total in sales positions with occasional exposure to noise from oil rig sites.  He also drove a vacuum truck with noise exposure for 11/2 years.  He also had recreational noise exposure in the past from deer and squirrel hunting.

The audiometric results from the March 2010 VA examination are as follows:


250
500
1000
2000
3000
4000
8000
AD
35
20
25
30
60
65
70
   BC
25
20
15
20
60
65









AS
40
35
20
35
65
75
75
   BC
30*
25*
15
25*
60
65

*=Masked Threshold

Additionally, the Veteran had word recognition scores of 92 percent and 84 percent for the right and left ears, respectively, at 75 Hertz with a masked threshold.

An April 2010 private examination report also reflects diagnoses of binaural hearing loss and tinnitus.  An etiology opinion was not provided.  The record includes raw data from audiometry testing.

The Veteran underwent additional VA audiology examination in May 2011.  He again reiterated his past history, to include his father having hearing loss after being struck by lightning.  He again reported some civilian noise exposure, including working for approximately 1 year as a tire recapper.  He denied a history of recreational noise exposure which the audiologist commented conflicted with his admission of deer and squirrel hunting at the March 2010 VA examination.  The audiometric results from the May 2011 VA examination are as follows:


250
500
1000
2000
3000
4000
8000
AD
35
25
30
30
70
65
75
   BC
30
15
20
25
60
65









AS
40
20
25
30
65
70
65
   BC
30
15
20
25
60
65

*=Masked Threshold

Additionally, the appellant had word recognition scores of 76 percent and 80 percent for the right and left ears, respectively, at 90 Hertz with a masked threshold.

In October 2011, the appellant testified before the undersigned VLJ.  He again recounted an instance of temporary hearing loss during infantry training that resulted in constant ear ringing which sounded like locusts.  He did not go to a dispensary as his superior found no blood in his ears, and asserted that his hearing would return.  He experienced another episode of temporary hearing loss when delivering ammunition to a live firing exercise involving howitzers.  For both incidents, the appellant's hearing did return after a period of 10 to 14 days to the point that he could understand a conversation.  He conceded working at Goodyear in the retread department for "[s]ix months or so" before being promoted to sales.  There were some loud noises during this job, but he did not experience any hearing loss.  He also reported that his job driving a vacuum truck involved noise that was minimal to that experienced in service.  He appeared to deny actual treatment for hearing loss or tinnitus during service. 

In February 2012, the Board sought expert opinion from a VHA otologist as the etiology opinions from the VA examinations in March 2010 and May 2011, that were not favorable to the Veteran, were deemed to be inadequate for rating purposes.  The opinion received, dated March 2012, states as follows:

      I have reviewed the C file and the entire file given to me by Dr. [E] on [the appellant].  I have formed an opinion after reviewing the file and considering the seven items you asked me to consider.
      It is my opinion that the patient's hearing loss and tinnitus are not caused by acoustic trauma while the patient was in the Mississippi and Tennessee National Guard from 1957 to 1965.  It is my opinion that his work as a tire recapper, truck driver (including delivering howitzer shells) and his post service noise exposure would not be sufficient to cause acoustic trauma since the exposure was intermittent and not in an enclosed space.
      The rifle training episode that the patient describes resulted in a temporary threshold shift in his hearing from which the patient recovered.  He states in his 10/11/11 deposition that the tinnitus continued and was enough "to drive him crazy".  Despite that self described severe tinnitus he never mentioned it on his 1959 or 1961 medical exams.
      The characteristic audiogram pattern of noise exposure is a progressively greater nerve loss going from the low to the high frequencies with recovery at 8000Khz.  The patient's three audiograms show no recovery at 8KHz and his hearing at 1KHz in both ears is better than his hearing at 250KHz and 500KHz.  In addition, if the hearing loss was related to rifle fire it would be worse in one ear rather than the symmetrical loss as seen in this patient.
      It is my opinion that the patient's bilateral sensorineural hearing loss and tinnitus are secondary to undetermined cause (idiopathic) and is not due to acoustic trauma.  It may be related to hereditary factors, degenerative changes in the inner ear structures, or microvascular (small vessel) changes in the vessels supplying the inner ear.  There is no way to prove that any of the above are the cause of the hearing loss in this patient but I believe it is not due to acoustic trauma.

In a written response, the appellant asserted that the VHA otologist did not understand the extent and severity of his noise exposure, and he indicated that comparing the 75mm and 105mm recoilless rifles to an actual rifle underestimated his noise exposure.  He asserted that any hearing loss his father had, who had not worn hearing aids, occurred after being struck by lightning.  As such, he denied having any hereditary factors for hearing loss.  The appellant also voiced disagreement with some of the VA examination findings.  Finally, the appellant cited examples of his community involvement to demonstrate his good character.

At the outset, the Board finds the appellant's testimony involving significant noise exposure during his ARNG service to be credible and consistent with his military duties.  For purposes of this opinion, this noise exposure during his ACDUTRA and INACDUTRA ARNG service may be appropriately considered as involving external trauma to the inner ear.  See Veterans Benefits Administration Fast Letter 10-02 (Mar. 18, 2010) (defining acoustic trauma as sudden hearing loss due to single short-term exposure to an extremely loud noise causing inner ear damage, and defining noise-induced hearing loss as resulting from long-term exposure to loud noise).  Thus, the effects of the appellant's ARNG noise exposure may be considered the result of "injury" for purposes of 38 U.S.C.A. § 101(24).

However, the Board finds that the appellant's overall testimony to be unreliable, inconsistent and, ultimately, not credible.  The appellant's STRs do not reflect any direct evidence of decreased hearing acuity or tinnitus during his ARNG service.  His whispered voice tests, which the Board concedes hold limited probative value when compared to audiometric data, at the minimum did not detect an obvious hearing impairment.  Overall, the STRs and military examination reports do not provide any evidence tending to support these claims.

Nonetheless, the appellant has provided direct evidence through his testimony to experiencing decreased hearing acuity and tinnitus during his ARNG service.  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  Thus, tinnitus and a decreased ability to hear are subjective symptoms clearly capable of lay observation and may provide the basis for an award of service connection when there is credible evidence of continuity of symptomatology alone.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The appellant asserts that his tinnitus became manifest and chronic during his first period of service with the Mississippi ARNG from February 1957 to July 1959.  Yet, on subsequent military examinations in July 1959 and October 1961, the appellant denied a history of ear trouble and generally described his health as "excellent," which is not consistent with his current testimony that his tinnitus symptoms had been "driving him crazy" or that his hearing acuity had decreased.  Notably, the appellant did report a past history of mumps, whooping cough, asthma and sinusitis during over exposure, adverse reaction to penicillin drugs, and having boils during childhood which evidences that the appellant had the time and opportunity to disclose his relevant past and present medical history.  

Overall, the appellant provided to military examiners statements of his present condition in the context of undergoing formal military examination to detect any disease or injury which could affect his military readiness and deployability.  In this context, the appellant's specific denial of ear troubles, specific report of being in excellent health, and complete lack of complaint regarding tinnitus or decreased hearing acuity on his military examinations provides trustworthy evidence tending to show that the appellant was not experiencing chronic tinnitus and/or decreased hearing as alleged.  See LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board has also found significant discrepancies in the appellant's reporting which impeaches the overall credibility of his assertions.  For example, the record contains two contradictory statements from the appellant on a material fact - both of which cannot be true.  In his report of medical history to the May 2011 VA audiologist, the appellant specifically denied a history of recreational noise exposure.  This statement flatly contradicts his previous report to the VA examiner in March 2010 (who happens to be the same audiologist) wherein the appellant reported a history of past history of recreational noise exposure by hunting deer and animals.  The contradictory nature of these statements, both of which cannot be true, impeaches the overall reliability of his testimony.

The record also reflects several instances wherein the appellant appears to omit relevant facts to minimize the possibility that his current hearing loss could be due to civilian noise exposure.  Beyond the contradictory statements discussed above, the appellant has presented an inconsistent description of his civilian noise exposure as a tire recapper.  In his first statement of civilian noise exposure in July 2009, the appellant did not mention working as a tire capper.  Notably, he also did not list recreational deer and squirrel hunting as among his hobbies.

In October 2009, the appellant testified before the RO that all of his civilian occupation involved "soft noises" and, again, there was no mention of his tire recapper occupation.  The appellant again failed to mention his work as a tire recapper on VA examination in March 2010, even when specifically queried about his civilian noise exposure history.

The appellant first reported working as a tire recapper for 1 year during his May 2011 VA examination, but later testified to the undersigned that he only worked there for "six months or so."  This recollection is not consistent with his DD Form 4 and Report of Medical History dated July 1959, which lists his working as a tire recapper for a time period between 1 year and 16 months.  The Board finds that the DD Form 4 and Report of Medical History, both dated July 1959, reflect a more reliable form of evidence as these contain the appellant's recollections contemporaneous in time to the events in question.

Overall, the appellant's testimony on this matter demonstrates inconsistencies which tend to impeach the overall reliability of his statements.

In summary, the appellant has provided testimony of the onset of decreased hearing acuity and tinnitus in 1957 and 1958 which is not consistent with his denial of ear troubles, his report of being in excellent health, and normal clinical evaluations on military examinations in July 1959 and October 1961.  The appellant has provided directly contradictory statements to the same audiologist as to whether he has a history of recreational hunting of deer and squirrels.  The appellant has also provided information regarding his tire recapper vocation which was initially less than forthcoming and subsequently inaccurate as recalled.  

Taking all of this evidence in totality, the Board finds that the appellant's current recollections of:  (a) experiencing a permanent decrease in hearing acuity that started in ARNG service; and (b) experiencing chronic tinnitus that started during his first period of service with the Mississippi ARNG; are not credible and, thus, not entitled to any probative weight.  The Board does not dispute the good character of the appellant, but his recollections of events that occurred more than 50 years ago are not accurate.  Thus, the Board finds that there is no credible evidence of the onset of chronic hearing loss and tinnitus during ARNG service.  Therefore, the claims cannot be granted on a direct basis as first being manifested in service, or based upon continuity of symptomatology since service.

Based upon this factual finding, the Board finds that the most persuasive evidence in this case establishes that the appellant's currently diagnosed bilateral sensorineural hearing loss and tinnitus disabilities have not resulted from his acoustic trauma during his ACDUTRA and INACDUTRA ARNG service.  The March 2012 opinion from the VHA otologist has explained that a characteristic audiogram pattern of noise exposure would show a progressively greater nerve loss from the low to high frequencies with recovery at 8000 KHz.  The appellant's audiometric data of record, however, demonstrates better hearing at 1 KHz than 250 and 500 KHz with no recovery at 8000 KHz.  Based upon these audiometric results, the VHA otologist determined that the appellant's bilateral sensorineural hearing loss disability is of undetermined cause, but potential factors could include hereditary factors, degenerative changes in the inner ear structures, or microvascular (small vessel) changes in the vessels supplying the inner ear.  The VHA otologist was clear, however, in his belief that the appellant's bilateral sensorineural hearing loss and tinnitus disabilities are not due to acoustic trauma which occurred in either a military or civilian occupational capacity.  In short, the appellant's problems are not related to noise exposure at all.

Overall, the VHA otologist's opinion provides strong, persuasive evidence against the hearing loss and tinnitus claims.  Notably, the VHA examiner accepted the appellant's reported history of acoustic trauma during his ARNG service, including his report of a temporary decline in hearing after noise exposure.  The otologist did rely on a history of the appellant's hearing recovering after noise exposure which slightly deviates from the appellant's recollections that his hearing recovered, but not to pre-trauma levels.  The military examination reports demonstrate that the appellant demonstrated 15/15 hearing bilaterally to whispered voice test in July 1959 and October 1961 which would be consistent with the otologist's factual finding.  As held above, the Board has discredited the appellant's assertions of chronic decreased hearing acuity and tinnitus beginning during his ARNG service as not credible.  Thus, the Board finds that the VHA otologist has provided an exceptionally well reasoned opinion which is based upon an accurate factual history, as determined by the Board.

The Board has also considered the opinions from the appellant and his representative that his current hearing loss and tinnitus disabilities are noise-induced in nature.  The appellant's representative has observed that the appellant's speech recognition scores were taken at 85 decibels for the right ear, and 80 decibels for the left ear.  It was stated that, according to the National Institutes of Health, this demonstrated permanent damage at the 85 decibel level that was severe in nature.  Notwithstanding, the Board finds that the opinion of the VHA otologist holds significantly greater probative weight as this examiner possesses greater training and expertise than the appellant and his representative in diagnosing the nature and etiology of hearing loss and tinnitus disabilities.  There is no doubt of material fact to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).  As such, the Board must deny the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

A pre-adjudicatory RO letter dated November 2008 fully satisfied the timing and content requirements of the VCAA.  In this respect, the RO advised the appellant of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the appellant and VA in developing his claims.  The appellant was also advised of the criteria for substantiating the downstream issues of establishing a disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO has received STRs and SPRs for the appellant's service with the Tennessee ARNG and the Mississippi ARNG for all periods of his service.  The records appear complete.  The appellant alleges that the records do not reflect a dispensary visit for heat stroke, and he alludes to a possible dispensary evaluation for temporary hearing loss.  However, the appellant appeared to directly deny any medical personnel treatment for hearing loss or tinnitus.  See Transcript of Appellant's October 2011 Board hearing, p. 10-11.  Overall, the appellant has not provided sufficient, reliable details of the time, location and actual facility of treatment for the Board to conclude that additional records may exist and are researchable.

The Board next notes that the appellant has not identified any VA clinical records, private clinical records or Social Security Administration (SSA) which exist and are relevant to his claims.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (claimant cannot wait passively for VA assistance in circumstances where claimant may or should have information in obtaining the putative evidence).  Thus, there is no further duty to obtain any relevant records.  

Additionally, the Board has obtained a VHA specialist opinion in this case as necessary to decide the claims.  This examination report reflects an honest, accurate and thorough assessment of the evidentiary record.  Furthermore, this examiner provided an exceptionally well reasoned opinion explaining why the claimed disabilities have no relation to service and provided alternate explanations for the etiology of hearing loss.  Clearly, this examination report is adequate for rating purposes. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the October 2011 hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Additionally, the undersigned discussed the fact that the only question remained as to whether any medical professional linked the appellant's noise exposure to his service events, or otherwise stated as an "etiology" opinion.  As such, the hearing focused on the elements necessary to substantiate the claim and the appellant and his representative demonstrated that they have actual knowledge of the elements necessary to substantiate his claims for benefits.  See Transcript of Appellant's October 2011 Board hearing, pp. 12-14.  As such, the Board finds that, consistent with Bryant, this VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

Overall, the Board finds that the evidence of record is sufficient to decide the claims on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



ORDER

The claim of entitlement to service connection for bilateral sensorineural hearing loss is denied.

The claim of entitlement to service connection for tinnitus is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


